Citation Nr: 0925967	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities, including as due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
September 2004.  A statement of the case was issued in 
January 2005, and a substantive appeal was received in March 
2005.  


FINDING OF FACT

Peripheral neuropathy of the bilateral lower extremities was 
not manifested during the Veteran's active duty service or 
for many years thereafter, nor is peripheral neuropathy of 
the bilateral extremities otherwise related to such service.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was 
not incurred in or aggravated by service nor may it be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& West. Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  Additionally, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding Agent Orange claims by a letter dated in July 2004.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  
  
The RO provided the appellant with additional notice in March 
2006, subsequent to the September 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
    
While the March 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in June 2008 and March 2009 
supplemental statements of the case, following the provision 
of notice in March 2006.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice 
with regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA, and private treatment records.  
It is acknowledged, however, that the Veteran was not 
provided a VA examination.  The Board notes that in 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration. These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service. The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the evidence of record does not suggest that 
the claimed disability occurred in service or may be 
associated with any in-service event; thus, a medical 
examination is not necessary to decide the claim.  Indeed, 
there was no showing of complaints or treatment for 
peripheral neuropathy during service or for many years 
thereafter.  Moreover, the Veteran does not here endorse 
continuity of symptomatology dating back to active service.  
In fact, in a June 2003 statement, he appears to indicate 
that his symptoms began in 2002, well after discharge.  For 
these reasons an examination is not necessary here, even 
under the low threshold of McLendon.    

In sum, the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for peripheral neuropathy of the lower 
extremities, to include as due to herbicide exposure.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and acute 
an subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(iii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The Board notes, however, that effective May 7, 2009, AL 
amyloidosis (ALA) was added to the list of disease to which 
the presumption of service connection applies.  

The Board will first consider whether a grant of presumptive 
service connection based on herbicide exposure is warranted 
here.  In this regard, the Veteran's DD 214 reveals that he 
was in receipt of the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  
However, there is no showing of in-country service in the 
Republic of Vietnam.  Accordingly, he is not presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

Even if the Veteran were presumed to have been exposed to 
herbicide agents, a grant of service connection based on such 
exposure is not for application.  While there is evidence of 
record showing that the Veteran once had acute peripheral 
neuropathy (according to a March 2005 treatment record), 
acute peripheral neuropathy did not become manifest until 
September 2002, which is 33 years after the Veteran was 
allegedly exposed to an herbicide agent.  Thus, the 
presumption of in-service incurrence is not for application 
since it did not appear within weeks or months of alleged 
exposure of an herbicide agent, as required by 38 C.F.R. 
§ 3.309(e), Note 2.      

The Board will now consider whether service connection for 
peripheral neuropathy is warranted on a nonpresumptive basis.  
In this regard, service treatment records are silent for 
complaints for, treatments of, and diagnosis of peripheral 
neuropathy.  On separation examination in April 1969, no 
peripheral neuropathy was noted.  In his contemporaneous 
medical history, the Veteran denied experiencing neuritis or 
paralysis.  

Following separation from active service, the Veteran was 
first seen for peripheral neuropathy in October 2003, 34 
years after discharge.  However, a March 2005 VA treatment 
record shows that acute neuropathy first developed in 
September 2002, which is still 33 years after service.  This 
lengthy period without treatment after service suggests that 
there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report a 
history of observable symptomatology, such as leg pain and 
numbness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, he has not expressly contended such continuity here.  
Rather, as noted in a June 2003 communication, he appears to 
indicate that his peripheral neuropathy symptomatology had 
its onset in 2002.  Moreover, as noted previously, he also 
told VA treatment providers in March 2005 that his peripheral 
neuropathy symptoms began in 2002.  Moreover, while the 
Veteran submitted letters written in April 2006 from his 
wife, step-daughter, and friend who all expressed how the 
peripheral neuropathy has affected him, such statements do 
not suggest an earlier onset of symptoms.  Therefore, the 
record does not establish continuity of symptomatology, 
either based on documented treatment reports or the on the 
lay statements from the Veteran and others.  Moreover, no 
competent medical evidence causally relates the current 
peripheral neuropathy to active service.

The Veteran may believe that his peripheral neuropathy is due 
to his active service.  However, the question of etiology 
here involves complex questions which the Veteran, as a lay 
person, is not competent to address.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.




ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


